Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Exhibit 10.57


AMENDMENT NO. 6 TO SERVICING AGREEMENT


This Amendment No. 6 to Servicing Agreement (“Amendment No. 6”) is made and
entered into as of the latest date signed below (“Amendment Effective Date”) by
and between Blackhawk Network, Inc., an Arizona corporation (“Servicer”), and
MetaBank, dba Meta Payment Systems, a federal savings bank (“Bank”) and relates
to that certain Servicing Agreement dated March 30, 2012, by and between
Servicer and Bank, as amended by Amendment No. 1 to Servicing Agreement, dated
November 5, 2012 (“Amendment No. 1”), Amendment No. 2 to Servicing Agreement,
dated October 31, 2013 (“Amendment No. 2”), the First Addendum to Servicing
Agreement, dated May 30, 2014 (“Addendum No. 1”), Amendment No. 3 to Servicing
Agreement, dated June 13, 2014 (“Amendment No. 3”), the Second Addendum to
Servicing Agreement, dated October 1, 2015 (“Addendum No. 2”) the Amendment No.
4 to Servicing Agreement, dated May 6, 2016 (“Amendment No. 4”) and Amendment
No. 5 to Servicing Agreement, dated June 16, 2016 (together, the “Agreement”).
Each of Servicer and Bank may be referred to herein as a “Party” or collectively
as the “Parties”. Capitalized terms used herein but not otherwise defined in
this Amendment shall have the meaning assigned to them in the Agreement (as
hereinafter defined and as amended herein).


RECITALS


Whereas, on or about January 6, 2016, Servicer’s parent company, Blackhawk
Network Holdings, Inc. purchased the ownership interest of Omni Prepaid, LLC,
which included the acquisition of GiftCards.com LLC and OmniCard, LLC (“Omni
Prepaid”), and the Parties desire to amend the [**] applicable to [**] Programs.


Whereas, on or about June 1, 2016, Servicer, Bank and NetSpend Corporation
entered into a Servicing Agreement whereby certain general purpose reloadable
Programs (the “GPR Programs”) would be wound down, and the Parties desire to set
forth certain pricing terms applicable to wind down activities.


Whereas, the Parties desire to amend the Agreement as more fully set forth
below.


AGREEMENT


NOW, THEREFORE, each of the Parties for good and valuable consideration
exchanged and intending to be legally bound, hereby mutually agree as follows:


I.    [**] for [**] Programs. Effective January 1, 2016, the Parties hereby
agree that the [**] for all [**] shall be [**], and the [**] for all [**] shall
be [**]. These [**] shall also apply to any [**] for [**] and [**] made pursuant
to Paragraph III of Amendment No. 5 to Servicing Agreement.
II.    [**] for GPR Programs. The Parties hereby agree that Servicer shall pay
to Bank a fee of [**] for each [**] issued by [**] in support of the wind-down
of the GPR Programs only. The standard [**] fee of [**] shall continue to apply
to all other Programs.
  
III.    Except as specifically modified by this Amendment No. 6, the Agreement
shall remain in full force and effect. This Amendment No. 6 may not be amended
or modified except pursuant to a written agreement signed by each of the Parties
hereto. This Amendment shall bind, and inure to the benefit of, Servicer and
Bank and their successors and permitted assigns. This Amendment No. 6 may be
executed in counterparts, which execution may be by facsimile or other
electronic means, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.




[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.





--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


IN WITNESS WHEREOF, this Amendment is executed by the Parties’ authorized
officers or representatives and shall be effective as of the Amendment Effective
Date.


Blackhawk Network, Inc.
 
MetaBank, dba Meta Payment Systems
 
 
 
 
 
By:
/s/ Jerry Ulrich    
 
By:
/s/ Ian Stromberg
Name:
Jerry Ulrich    
 
Name:
Ian Stromberg
Title:
CFO    
 
Title:
SVP
Date:
12/19/2016
 
Date:
12/21/2016



Approved as to legal terms only
By /s/ Vicki Virkus (DS)
Meta Legal Team


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.



